                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK


  ANDRE YARNELL MADDOX,

                               Plaintiff,
                                                           DECISION AND ORDER
                      -vs-
                                                               18-CV-6201-CJS
  ANDREW M. SAUL, COMMISSIONER OF
  SOCIAL SECURITY, 1

                               Defendant.




                                        APPEARANCES

For Plaintiff:                              Mary Ellen Gill, Esq.
                                            Law Offices of Kenneth Hiller
                                            6000 North Bailey Avenue, Suite 1A
                                            Amherst, NY 14226
                                            (716) 564-3288

For the Commissioner:                       Dennis J. Canning, Esq.
                                            Justin Davids, Esq.
                                            Office of the General Counsel
                                            Social Security Administration
                                            601 E. 12th Street, Room 965
                                            Kansas City, MO 64106
                                            (816) 936-5830

                                            Rebecca Hope Estelle, Esq.
                                            Susan Jane Reiss, Esq.
                                            Social Security Administration
                                            Office of General Counsel
                                            26 Federal Plaza, Room 3904
                                            New York, NY 10278
                                            (212) 264-2023



        1 The president nominated Andrew M. Saul to be Commissioner of Social Security and the

Senate confirmed his appointment on June 4, 2019. He is substituted pursuant to Fed. R. Civ. P.
25(d). The Clerk is directed to amend the caption to comply with this substitution.
                                                 Kathryn L. Smith, A.U.S.A.
                                                 U.S. Attorney’s Office
                                                 100 State Street
                                                 Rochester, NY 14614
                                                 (585) 263-6760


                                            INTRODUCTION
       Siragusa, J. Andre Yarnell Maddox (“Plaintiff”) brings this action pursuant to Title XVI

of the Social Security Act (“the Act”), seeking review of the final decision of the Commissioner

of Social Security (“the Commissioner”) denying his application for Supplemental Security

Income (“SSI”). The Court has jurisdiction over this matter pursuant to 42 U.S.C. §§ 405(g),

1383(c). Both the Commissioner and Plaintiff have filed motions for judgment on the

pleadings. Pl.’s Mot., Oct. 19, 2018, ECF No. 13; Comm’r’s Mot., Nov. 16, 2018, ECF No. 16.

For the reasons stated below, the Court grants Plaintiff’s motion for judgment on the

pleadings, ECF No. 13, and denies the Commissioner’s cross-motion, ECF No. 16. The ALJ’s

decision is reversed, and the matter is remanded to the Commissioner for a new hearing

pursuant to the fourth sentence of 42 U.S.C. § 405(g).



                                            BACKGROUND
       Plaintiff filed his application on April 16, 2015, for supplemental security income

benefits alleging a disability beginning January 1, 2013. R. 19. 2 The Commissioner denied

his claim initially and, at his request, Plaintiff testified via video conference before an

Administrative Law Judge (“ALJ”) on December 14, 2016. A vocational expert also testified.

Though offered an opportunity to adjourn the hearing to obtain counsel, Plaintiff elected to

proceed pro se.



       2   R. refers to the certified record of proceedings filed on August 7, 2018, ECF No. 10.




                                                    2
       The ALJ issued a nine-page decision dated May 12, 2017, finding that Plaintiff was

capable of light work and was, therefore, not disabled. R. 19–28. The Appeals Council denied

Plaintiff’s appeal on January 9, 2018, making the ALJ’s decision the final decision of the

Commissioner. Plaintiff filed suit on March 9, 2019, ECF No. 1.



                                   STANDARD OF REVIEW
       Title 42 U.S.C. § 405(g) grants jurisdiction to district courts to hear claims based on

the denial of Social Security benefits. Section 405(g) provides that the District Court “shall

have the power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g) (2007). The section directs that

when considering such a claim, the Court must accept the findings of fact made by the

Commissioner, provided that such findings are supported by substantial evidence in the

record. Substantial evidence is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)); see also Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 149

(1997).

       When determining whether substantial evidence supports the Commissioner’s

findings, the Court’s task is “to examine the entire record, including contradictory evidence

and evidence from which conflicting inferences can be drawn.” Brown v. Apfel, 174 F.3d 59,

62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per

curiam)). Section 405(g) limits the scope of the Court’s review to two inquiries: determining

whether the Commissioner’s findings were supported by substantial evidence in the record,




                                              3
and whether the Commissioner’s conclusions are based upon an erroneous legal standard.

Green—Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003); see also Mongeur, 722

F.2d at 1038 (finding a reviewing court does not try a benefits case de novo).

       Under Rule 12(c), the Court may grant judgment on the pleadings where the material

facts are undisputed and where judgment on the merits is possible merely by considering the

contents of the pleadings. Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642 (2d

Cir.1988).



                                            ANALYSIS
       Plaintiff contends that the ALJ erred by failing to obtain any functional opinion of

Plaintiff’s physical limitations, failing to obtain any treating or consulting opinions relating to

Plaintiff’s mental capabilities, and failing to obtain progress notes from a licensed certified

social worker. Pl.’s Mem. of Law 11–16, Oct. 19, 2018, ECF No. 13-1.

       After reviewing the medical evidence and Plaintiff’s testimony, the ALJ found that

Plaintiff retained the residual functional capacity (“RFC”) to perform light work. R. 23.

Specifically, the ALJ wrote:

       the claimant has the residual functional capacity to perform light work as
       defined in 20 C.F.R. 416.967(b) except he can occasionally climb ramps and
       stairs, occasionally climb ladders, ropes, and scaffolds, and occasionally
       balance, stoop, kneel, crouch, and crawl. He is limited to performing simple,
       routine tasks and he can tolerate occasional contact with supervisors, co-
       workers, and the general public.

R. 23–24. In reaching that conclusion, the ALJ gave great weight to Disability Determination

Services evaluator T. Harding, Ph.D. Additionally, the ALJ considered treatment notes from

John Horton-Young, LMHC, Wade Turnipseed at Rochester Mental Health Center, Kasinath

Patil, M.D., and Prakash Reddy, M.D., psychologist, as well as Plaintiff’s own testimony at the

hearing. With regard to Plaintiff’s testimony, the Court first addresses Plaintiff’s pro se status.



                                                4
       At the hearing in December 2016, Plaintiff informed the ALJ that he tried to obtain

counsel, but that all the lawyers he approached said they needed more time to obtain medical

records. R. 34–35. The ALJ asked the following questions and Plaintiff made the following

responses concerning representation:

       ALJ: Okay. And I was going to ask you about the medical. I do see, you did submit
       a recent medical treatment form. And I was like there’s some records that I
       don’t have yet. And you indicated that, I think starting January 2016, you started
       seeing some people, it looks like. And that’s why I had you fill that authorization
       out, that Ms. Kane gave you. What that does is it’ll enable Social Security to go
       ahead and request the records directly. So, we can make the request. Show
       them the authorization that you’ve allowed us to do that. And they can submit
       the records to us. And I’ll have them do that. But getting back to the
       representation issue. Again, now, you clearly you, at some point, wanted
       representation. You did have a representative. I don’t see there’s been a prior
       postponement in the case. Based on what you’re telling, it sounds like you’ve
       been talking with some representatives. You want to get a representative. And
       if that’s the case, I’ll certainly be willing to grant a postponement today. So, I
       can do that for you. Basically be adjourned and you’d be rescheduled for a
       hearing at a later time. So, this would, indeed, be the time to secure a
       representative. There wouldn’t be a second postponement to get a
       representative. So, if that’s what you’d like to do today, I can grant that request.
       Is that what you would like to do?

       CLMT: No, I think we, we can just go through with it. Because I’m doing, I’m
       doing everything I got to, I need to be doing out here, as far as my mental health,
       my physical therapy.

       ALJ: Okay.

                                              * * *

       ALJ: Okay. All right. Well, that’s good then. All right, all right. Let’s make sure we
       have the current address then. And so, look, on your request, if you want to
       proceed today, that’s something you want to do. So, we can proceed today,
       without a representative. But I did want to let you know that I would be willing
       to postpone. But you did say you wanted to go forward today?

       CLMT: Yeah, because I’m, I’m pretty much, I’m, I’m doing everything. I’ve been
       doing, I’ve been doing every, my mental health and stuff for years. I never
       stopped doing my mental health. You know, I’ve got a son that got murdered. I
       lost my mom. It’s just, I can’t be out here doing it alone. So, I’ve always been
       doing my mental health. Always—

       ALJ: All right.… I will honor your request, of course, and proceed today, without



                                                 5
       you being represented.

R. 35–36, 38–39. The ALJ then explained to Plaintiff what he was required to show in order

to be eligible for benefits. R. 40.

       After the preliminary inquiry, the ALJ then placed Plaintiff under oath and elicited his

testimony. Among the questions asked by the ALJ, and answered by Plaintiff, were the

following concerning his physical limitations:

       Q All right, Mr. Maddox, let me switch gears again. And you started talking about
       some mental health issues. And then also a low back issue, you mentioned. Let
       me give you a chance to talk about that. You’re under oath, now. And I’ll give
       you a chance to provide some testimony about that. Let’s just start with the
       physical issues you may having. And that’s your low back. Can you talk about
       any physical issues, including the back?

       A Well, it’s my back, and let me see. Like, back in ‘09, coming outside of my
       apartment, on Griffin Street in Rochester, coming out on my porch. Came out
       on my porch one day. And the house was, like, one of the old houses in the
       Myrtle Avenue area. Came out on my porch that morning, [INAUDIBLE] morning.
       This when I was heavier too. I was, like, 297 then. I used to be 6X, I’m a 3X now.
       I’m down to my weight, I ain’t [sic] that heavy no more. But I was heavier. And
       then, I bam, and landed. Took a bad fall on my back, on my backside, and on
       my, my back. And, and that was then. And they give me, they give me, it was
       giving me problems, problems at times. Where I can’t, I can’t lift heavy no more.
       I used to, I used to work out. I can’t lift heavy weight no more. I can’t lift period.
       I got to, I got to kneel down to pick stuff up. It’s just—my physical therapy is, my
       physical therapy is good. I do physical therapy for my back. And it’s helpful.
       There’s [sic] things that I can do at the house, that they show me. And I can do
       my physical therapy[,] but I got, I got medicines that—I got, like, two different
       gels that I put. That my doctor prescribed me for my back. That I apply to my
       back daily, when I have pain. Then I—there’s certain things I do at the house.
       Like, I’ve got physical therapy tomorrow. But, it’s just, it happened back then in
       ‘09. But it’s, like, you know, it’s, it’s ‘15 now. And it’s, like, well, I just turned 48,
       Saturday.

       ALJ: Okay.

       A And so I’m older now. And just, I can feel things, like, with the weather. When
       the weather I notice, you know, when the weather’s just colder I can, I can feel
       the tightness in my back. And feel certain differences. You know, I think that
       I’m, it just, I can’t, I can’t do a lot of things like I used to. I played ball.

       Q But, and, and let me ask you about that. Because you mentioned you can’t
       lift heavy weights anymore. Can you talk to me a little bit about what limitations



                                                   6
you have there, in terms of how much can you lift now, comfortably, without—

A Before my back got screwed up, I used to be able to pick up 100-pound
dumbbells, off the floor. Now, I can, I think I can only, I’d, like, do 35. 30 pounds
at the most. I can do the 35 dumbbells now. Just 35, But I can’t do that 50, I
used to do the 50, 75, 100-pound dumbbells, I could—that was before I got all
screwed up. But

Q Okay.

A —yeah, light, light, 35, 35 at the most.

Q All right. And how about any issues standing or walking in to the back? You
noticed any issues there, if you’re standing or walking?

A What I’ve been noticing—I told my therapist last week. I said what I had been
noticing that when I walk for long period, a long period of time, I can feel my,
my back trying to tighten up. But other than that, you know, it’s just—as far as
picking things up, I have to kneel down, I have to kneel down a certain way. I
just can’t bend straight over. I can’t play recreational basketball, like I used to,
you know, stuff like that. I’m just very—I got to get me a copper, my mother gave
me Copper Fit back brace, one of those Brett Favre things, for my back. I just
got to get some support for it. But, it’s just some things that I, I can’t do like I
used to. Like I was able, used to be able to do as far as lift heavy weight and
play—

Q Okay.

A —play basketball and things of that sort.

Q All right, any you also mentioned some mental health issues. But before we
go onto that, are there any other physical issues, apart from the back, that you
want to let me know about, before we turn to the mental health issues?

A No, it’s just, just—I just got my lower back thing going. That’s the only thing.

                                      * * *

Q All right, let me, let me just stick with the physical for a minute then, and just
ask you. Do you believe that the physical issues, the back and then your
allergies. Do they prevent you from doing any kind of work? You’re not able to
do any work at all?

A It just depends on the environment.

Q Just the physical aspects?

A It could be, like, limited, very limited. It depends on the environment. It
depends on—



                                         7
      Q Okay.

      A —the area. But, you know, it’s limited.

      Q All right. Okay, limited. Okay, so, I’m not so sure that’s what I’m trying to get
      at. Because the program relates in terms of whether someone will do any kind
      of work at all, any kind of substantial gainful activity. And you also mentioned
      all of these—and we’ll talk about that too. But how so, how do you think, what
      sort of environment do you think you could work in given the physical issues
      you mentioned?

      A Not, it’s, light, light duty, you know. Light, you know, not, not too—an
      environment where it triggers my—I’m inhaling things. And I’m coughing and
      sneezing and—it depends on the area. And then it’s, like I said, it’s limited, you
      know, like, as far as what I can do. No heavy lifting, I can’t do that. I can’t—I
      used to be a Ford technician. I can’t do that no more. Do the buffer things and
      extract. I can’t do that no more. I used to do that and mess with heavier
      machinery. I just can’t do stuff like that no more. Being around the chemicals
      and stuff, my allergies.

      Q Okay.

      A And my allergies, oh, man, it’s just, it’s crazy. Like, I, I brought this because I
      thought I was going to be coughing and sneezing when I come in here. But I, I
      didn’t cough. I looked, I looked at the vents. And I was, like, wow, I’m surprised
      I’m not coughing and sneezing in here. I usually, I go in certain areas and then
      I, I go to coughing.

      Q Okay.

      A Sneezing, my allergies.

R. 45–47; 49–50.

      Plaintiff also testified concerning his mental limitations in the following questions and

answers:

      Q Well, let's just—I want to leave time for you to talk to me about your mental
      health issues. Talk about those. What are you experiencing mental health wise?
      What kind of symptoms?

      A Sadness, sadness, sadness at times.

      Q Okay. And do you take any medication for those symptoms? Are you in any
      kind of therapy?

      A Yes, I do, I go to mental health. I go to intern [INAUDIBLE]. I go to Intern Mental




                                               8
help –

Q All right.

A—before I, before I relocated. I used, I was member at Rochester Mental Health
in [INAUDIBLE]. I've been doing it for years, years. I go to internment. And I see
my therapist once every two weeks. And my talking—

Q Okay.

A—I just talk about stuff. I call, I get the little emotional at times, over my moms
and my son. My mom, lost my mom in 2009. And my son got murdered in 2006,
so, you know. I'm, I'm strong. I'm a lot stronger than I used to be but, you know,
I'm, I'm okay. I'm okay. I just take meds. And I talk to my therapist. And I pray, I
pray a lot. But it's just, it's just hurtful, just hurtful sometime. I miss my mom. I
miss my son. My son got murdered. And then the dude that, the guy that
murdered him, he got out. He's out. He happened to get out on manslaughter.
He, he happened to get out on—he didn't even, he did, like, seven years and
came home on a manslaughter charge. And we had, we was going to testify and
stuff against him. But the, the witnesses was threatened, and all that. So, it's
just a bunch of crap. It's just—I'm not, I'm not scared. But I, I just, I just, it's just,
it's not, it's not fair, it's not fair. And I feel more—

Q And did you—

A—more people should been [sic] brought in on it, on my son murder, more
people.

Q Okay.

A And it just.

Q Well, let me ask you about those symptoms. The sadness you mentioned. Do
you find that sort of interferes with your ability to do things day to day?

A Sometimes, like, I have my moments. Sometime when I go through, I just, like,
I have to isolate myself. Because I can, I can, I can get upset fast. I can get
upset fast and have attitude, just stuff, things that I sort but, I, I—be angry inside
sometime. But then, you know, I pray out, I'm, I'm a very Godly, I'm very Godly
now, too also, along dealing with this, with my, my mental health and all. So,
you know, I, I talk to God. I pray. I read my Daily Bread every morning. You know,
things like that. I listen to my—I don't go to church, but I do the church radio. I
listen, I'm on every Sunday, in the morning, I listen to my Gospel. And my, there's
two speakers that come on every Sunday, I listen to. Just to keep myself a little
more humble because, you know, it, it hurt. At least the holiday—

Q Okay.

A—around the holiday time, is, like, a really time I feel, with my mind. Like



                                            9
       Thanksgiving, Christmas, this is the time that I feel is, like, my seasonal
       depression time. Well, you know, I feel I miss my mom. We all miss her. My
       grandmother, my sons, we miss her. But I miss my son. You know, I think about
       him, and his birthday coming up. January, he's a New Year's baby. So, his
       birthday coming up in January. So, it's just things that I have to prepare myself
       for. But I go through. But I know these dates, these anniversaries and these
       dates. And I know these things come, but I just, I just be strong and get through
       them. But—-

R. 50–53. Plaintiff’s primary physical limitation is pain in his lower back. Were he to be

examined by a medical doctor, the doctor would obviously rely on Plaintiff’s description of the

pain during the doctor’s assessment of Plaintiff’s ability to lift, push, pull, sit, stand, and walk.

In his testimony, though, Plaintiff has already discussed his abilities, under oath, and testified

that he was capable of lifting up to 30 pounds, and walking (though not for long periods of

time). He made no mention of whether he was limited in sitting, pushing, pulling, etc.

       Light work is defined by the Commissioner as follows:

       Light work involves lifting no more than 20 pounds at a time with frequent lifting
       or carrying of objects weighing up to 10 pounds. Even though the weight lifted
       may be very little, a job is in this category when it requires a good deal of walking
       or standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls. To be considered capable of performing a full or
       wide range of light work, you must have the ability to do substantially all of these
       activities. If someone can do light work, we determine that he or she can also
       do sedentary work, unless there are additional limiting factors such as loss of
       fine dexterity or inability to sit for long periods of time.

20 C.F.R. § 416.967 (Lexis Advance through the August 21, 2019 issue of the Federal

Register. Title 3 is current through August 2, 2019). Although Plaintiff’s testimony covered

some of the activities listed in the regulation, particularly with regard to sitting, standing, and

walking. For those activities, Plaintiff’s testimony was vague, at best.

       The ALJ’s RFC determination here is not based on a medical opinion. An RFC

determination made without the benefit of a medical opinion is insufficient to support the

substantial evidence standard. Instead, it demonstrates that the ALJ substituted his own non-




                                                10
expert medical opinion for that of a physician. See Hilsdorf v. Comm’r of Soc. Sec., 724 F.

Supp. 2d 330, 347 (E.D.N.Y. 2010) (“Because an RFC determination is a medical

determination, an ALJ who makes an RFC determination in the absence of supporting expert

medical opinion has improperly substituted his own opinion for that of a physician, and has

committed legal error.”); accord Cutre v. Berryhill, No. 17-CV-135-FPG, 2018 WL 3968385, at

*3 (W.D.N.Y. Aug. 20, 2018); Legall v. Colvin, No. 13 CV 1426(VB), 2014 WL 4494753

(S.D.N.Y. Sept. 10, 2014).

       The Commissioner, however, counters that Plaintiff’s argument that an RFC finding

must be based on a medical opinion is wrong: “At the outset, Plaintiff’s argument fails because

an ALJ is not required to base his RFC finding on a medical opinion. Rather, as the Second

Circuit has recognized—and as agency regulation requires—an ALJ should assess a claimant’s

RFC based on all the relevant evidence in the case record, not just medical opinions.” Comm’r

Mem. of Law 21, Apr. 16, 2018, ECF No. 14-1. The Commissioner cites to Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2015) (summary order).

       An ALJ’s RFC is based on more than just a medical opinion. 20 C.F.R. § 404.1545(a)(3)

(Lexis Advance through the August 21, 2019 issue of the Federal Register. Title 3 is current

through August 2, 2019) (“We will assess your residual functional capacity based on all of the

relevant medical and other evidence.”). Nevertheless, in the absence of medical evidence,

the ALJ may not substitute his own lay opinion to reach an RFC conclusion. See Matta v.

Astrue, 508 F. App’x 53, 56 (2d Cir. 2015) (summary order) (“Although the ALJ's conclusion

may not perfectly correspond with any of the opinions of medical sources cited in his decision,

he was entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”). In Astrue, and the case it cited, the ALJ had medical

opinions on which to base his RFC determination. Here, in contrast, the ALJ had to base his



                                              11
RFC determination solely on non-medical evidence. As the Court noted in Goble v. Colvin, No.

15-CV-6302 CJS, 2016 WL 3179901, at *6 n.10 (W.D.N.Y. June 8, 2016): “While the RFC

may not need to ‘specifically reflect one doctor’s opinion,’ the Court believes that the RFC

must reflect some doctor’s opinion, i.e., it must be based upon competent medical opinion,

which, as we will see, this RFC is not.”

       The Commissioner’s ruling requires that to properly assess a claimant’s RFC, the ALJ

“must ‘first identify the individual’s functional limitations or restrictions and assess his or his

work-related abilities on a function-by-function basis . . . . Only after that may RFC be

expressed in terms of the exertional levels of work, sedentary, light, [etc.].’” Hilsdorf, 724 F.

Supp. 2d at 348–49 (quoting Titles II & XVI: Assessing Residual Functional Capacity in Initial

Claims, SSR 96-8P at *7 (S.S.A. July 2, 1996)). The Ruling goes on to state that the ALJ must

assess a claimant’s “ability to perform these functions in an ordinary work setting on a regular

and continuing basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule),

and describe the maximum amount of each work-related activity the individual can perform

based on the evidence available in the case record.” Id.; accord Yates v. Comm’r of Soc. Sec.,

No. 5:06-CV-1406 (FJS), 2011 WL 705160, *6 (N.D.N.Y. Feb. 22, 2011). Although the ALJ

relied on Plaintiff’s testimony regarding his activities of daily living, that evidence is insufficient

to support the finding of “light work.” Greek v. Colvin, 802 F.3d 370, 376 (2d Cir. 2015)

(“Consideration of such lay testimony is not a substitute for proper consideration of a treating

physician’s medical opinion.”). Therefore, here, the ALJ’s RFC determination does not have

substantial support in the Record, and his decision must be reversed. Because of the Court’s

conclusion, it need not decide Plaintiff’s contention that the ALJ improperly assessed

Plaintiff’s mental residual functional capacity.




                                                 12
                                       CONCLUSION
       For the foregoing reasons, the Court grants Plaintiff’s motion for judgment on the

pleadings, ECF No. 13, and denies the Commissioner’s cross-motion, ECF No. 16. The ALJ’s

decision is reversed, and the matter is remanded to the Commissioner for a new hearing

pursuant to the fourth sentence of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

DATED:    September 30, 2019
          Rochester, New York
                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                            13
